                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                          UNITED STATES DISTRICT COURT
                                   8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10       SHAWN DAMON BARTH,                             Case No. 19-05223 BLF (PR)
                                  11                        Petitioner,                   ORDER OF DISMISSAL
                                  12                v.
Northern District of California
 United States District Court




                                  13
                                           JOE A. LAZARRAGA, Warden,
                                  14
                                                            Respondent.
                                  15

                                  16

                                  17            On August 21, 2019, Petitioner, a California state prisoner, filed a petition for a writ
                                  18   of habeas corpus in this Court.1 (Docket No. 1.) On the same day, the Clerk sent a notice
                                  19   to Petitioner informing him that he needed to either pay the filing fee or file a complete

                                  20   application to proceed in forma pauperis (“IFP”) within twenty-eight days from the date of

                                  21
                                       the notice to avoid dismissal. (Docket No. 2.) The deadline has passed, and Petitioner has
                                       failed to respond. Accordingly, the action is DISMISSED without prejudice for failure to
                                  22
                                       pay the filing fee.
                                  23
                                                The Clerk shall terminate all pending deadlines and close the case.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: _October 1, 2019_                            ________________________
                                  26
                                                                                           BETH LABSON FREEMAN
                                  27                                                       United States District Judge

                                  28
                                       1
                                        This matter was reassigned to this Court after Petitioner failed to file consent to
                                       magistrate judge jurisdiction. (Docket No. 5.)
                                       Order of Dismissal
                                       P:\PRO-SE\BLF\HC.19\05223Barth_dism-ifp.docx
